
	

113 HR 256 IH: Stop Wasting Archive Grants Act of 2013
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 256
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 44, United States Code, to repeal the
		  National Historical Publications and Records Commission, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Wasting Archive Grants Act of
			 2013.
		2.Repeal of
			 National Historical Publications and Records Commission
			(a)RepealChapter 25 of title 44, United States Code,
			 is repealed.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is repealed.
			
